Title: From Thomas Jefferson to James H. McCulloch, 5 May 1808
From: Jefferson, Thomas
To: McCulloch, James H.


                  
                     Sir
                     
                     Washington May 5. 08.
                  
                  Being indebted to the representatives of your predecessor 34.30 D for duties & disbursements on some wines & perhaps other articles delivered for me at the port of Baltimore, and not knowing to whom they ought to be paid, I have hoped you would pardon me the liberty of putting under your cover the inclosed draught of the bank of the US. at this place on that at Baltimore, with a request to have the proceeds passed into whatever hands you think regularly entitled to recieve them: and that you will accept the assurances of my esteem & respect.
                  
                     Th: Jefferson
                     
                  
               